 1
 2
 3                                                                       O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRETT LAUTER,                     )   Case No. CV 15-08481 DDP (KSx)
                                       )
12                     Plaintiff,      )
                                       )
13        v.                           )   ORDER RE: PLAINTIFF’S MOTION TO
                                       )   STRIKE AFFIRMATIVE DEFENSES
14   MICHAEL ROSENBLATT; ECHO          )
     BRIDGE ENTERTAINMENT, LLC;        )
15   PLATINUM DISC. LLC; ECHO          )   [Dkt. 210, 243]
     BRIDGE HOME ENTERTAINMENT;,       )
16                                     )
                       Defendants.     )
17                                     )
     ___________________________       )
18
19
20        Presently before the Court is Plaintiff’s Motion to Strike
21   Defendant Echo Bridge Acquisition Corporation (“EBAC”)’s
22   Affirmative Defenses 1-10.      Having considered the submissions of
23   the parties, the court grants the motion in part, denies the motion
24   in part, and adopts the following Order.
25   I.   Background
26        The facts of this case are well known to the parties, and are
27   set forth in detail in this Court’s prior Orders.       In short,
28
 1   Plaintiff Brett Lauter acquires distribution rights to movies and
 2   other media and licenses those rights to other distributors.
 3   Plaintiff entered into a licensing arrangement with an alleged
 4   predecessor in interest to Defendant EBAC.      The predecessor in
 5   interest allegedly breached its agreement with Plaintiff and ceased
 6   doing business.   EBAC ultimately acquired all of the alleged
 7   predecessor in interest’s assets.       Plaintiff’s Third Amended
 8   Complaint (“TAC”) alleges not only that EBAC is a successor in
 9   interest to the alleged predecessor in interest but, moreover, that
10   EBAC itself continues to distribute Plaintiff’s films without
11   authorization.    Plaintiff now moves to strike several of EBAC’s
12   affirmative defenses.
13   II.   Legal Standard
14         Federal Rule of Civil Procedure 12(f) provides that a court
15   “may order stricken from any pleading any insufficient defense or
16   any redundant, immaterial, impertinent, or scandalous matter.” Fed.
17   R. Civ. P. 12(f). “To show that a defense is ‘insufficient,’ the
18   moving party must demonstrate that there are no questions of fact,
19   that any questions of law are clear and not in dispute, and that
20   under no set of circumstances could the defense succeed.” Cal.
21   Dep’t of Toxic Substances Control v. Alco Pac., Inc., 217 F.
22   Supp.2d 1028, 1032 (C.D. Cal. 2002).
23         In considering a motion to strike, the court views the
24   pleadings in the light most favorable to the non-moving party. See
25   In re 2TheMart.com Secs. Litig., 114 F. Supp. 2d 955, 965 (C.D.
26   Cal. 2000)).   Grounds for a motion to strike must be readily
27   apparent from the face of the pleadings or from materials that may
28

                                         2
 1   be judicially noticed. Fantasy, Inc. v. Fogerty, 984 F.2d 1524,
 2   1528 (9th Cir. 1993) rev’d on other grounds, 510 U.S. 517 (1994).
 3   While motions to strike are generally disfavored, “where [a] motion
 4   [to strike] may have the effect of making the trial of the action
 5   less complicated, or have the effect of otherwise streamlining the
 6   ultimate resolution of the action, the motion to strike will be
 7   well taken.”   California v. United States, 512 F. Supp. 36, 38
 8   (N.D. Cal. 1981). This is because the purpose of Rule 12(f) is “to
 9   avoid the expenditure of time and money that must arise from
10   litigating spurious issues by disposing of those issues prior to
11   trial . . . .”    Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d
12   970, 973 (9th Cir. 2010) (quoting Sidney–Vinstein v. A.H. Robins
13   Co., 697 F.2d 880, 885 (9th Cir. 1983)).
14   III. Discussion
15        Plaintiff argues that several of EBAC’s affirmative defenses
16   should be stricken for failure to provide fair notice.   (Motion at
17   5-6.)    Under the standard set forth by the Ninth Circuit in Wyshak
18   v. City National Bank, defendants need only provide a plaintiff
19   with “fair notice” of an affirmative defense.    Wyshak v. City
20   National Bank, 607 F.2d 824, 827 (9th Cir. 1979).    The fair notice
21   standard requires only that a defendant describe a defense in
22   general terms supported by some factual basis.   Rosen v.
23   Masterpiece Mktg. Grp., LLC, 222 F. Supp. 3d 793, 798 (C.D. Cal.
24   2016).   Plaintiff, however, also takes the position, as have some
25   district courts within this circuit, that the heightened pleading
26   standard established by Bell Atl. Corp. v. Twombly, 550 U.S. 544
27   (2007) and   Ashcroft v. Iqbal, 556 U.S. 662 (2009) applies to
28

                                        3
 1   affirmative defenses as well as complaints.   See Vogel v. Linden
 2   Optometry APC, No. CV 13-00295 GAF SHX, 2013 WL 1831686, at *2
 3   (C.D. Cal. Apr. 30, 2013).   Although the Ninth Circuit has not
 4   addressed the question directly, the court has, post Iqbal,
 5   suggested that the fair notice standard continues to apply.     Kohler
 6   v. Flava Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015)
 7   (“[T]he ‘fair notice’ required by the pleading standards only
 8   requires describing the defense in ‘general terms.’”).   Many courts
 9   within this district have therefore continued to apply the less
10   restrictive Wyshak standard.   See, e.g., Rosen, 222 F.Supp.3d at
11   802; Vogel, 2013 WL 1831686 at *3.    This court will do the same.
12        Plaintiff, notwithstanding his invocation of a more stringent
13   standard, himself cites to Wyshak in arguing that he does not have
14   fair notice of EBAC’s following defenses: (1) Failure to State a
15   Claim; (2) Lack of Standing; (3) No Diversity Jurisdiction; (4)
16   Unjust Enrichment; (5) No Injunctive Relief; (6) Failure to
17   Mitigate; (7) Estoppel; (8) Good Faith Transferee; and (9) Real
18   Party in Interest and Lack of Representation.   (Mot. at 5.)
19        Courts are split as to whether failure to state a claim is a
20   valid affirmative defense.   See, e.g., Barrilleaux v. Mendocino
21   Cty., No. 14-CV-01373-TEH, 2016 WL 1298860, at *2 (N.D. Cal. Apr.
22   4, 2016).   Some courts have noted that Federal Rule of Civil
23   Procedure 12(h) appears to allow for such a defense.   See, e.g.,
24   Sprint Sols. Inc. v. Pac. Cellupage Inc., No. 213CV07862CASJCG,
25   2014 WL 12610204, at *2 n. 1. (C.D. Cal. Dec. 17, 2014).   More,
26   however, have observed that such a defense does no more than assert
27   a defect in a plaintiff’s prima facie case, and therefore “is more
28

                                       4
 1   properly brought as a motion and not an affirmative defense.”
 2   Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F.
 3   Supp. 2d 1167, 1174 (N.D. Cal. 2010); see also Zivkovic v. S.
 4   California Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002) (“A
 5   defense which demonstrates that plaintiff has not met its burden of
 6   proof is not an affirmative defense.”); Barrilleaux, 2016 WL
 7   1298860 at *2; Vogel v. OM ABS, Inc., No. CV 13-01797 RSWL JEM,
 8   2014 WL 340662, at *2 (C.D. Cal. Jan. 30, 2014).
 9        Some courts have concluded, furthermore, that “[n]either mere
10   reference to a legal doctrine, nor a bare recitation of statutory
11   provisions, provides fair notice of an affirmative defense absent
12   some fact or argument explaining the defense.”   Arthur v.
13   Constellation Brands, Inc., No. 16-CV-04680-RS, 2016 WL 6248905, at
14   *2 (N.D. Cal. Oct. 26, 2016) (quoting Barrilleaux, 2016 WL 1298860
15   at *2); see also Inn S.F. Enter., Inc. v. Ninth St. Lodging, LLC,
16   No. 3:16-CV-00599-JD, 2016 WL 8469189, at *2 (N.D. Cal. Dec. 19,
17   2016); Qarbon.com Inc. v. eHelp Corp., 315 F. Supp. 2d 1046, 1049
18   (N.D. Cal. 2004) (“ A reference to a doctrine, like a reference to
19   statutory provisions, is insufficient notice.”).
20        This court agrees.   EBAC’s First Affirmative Defense for
21   failure to state a claim provides neither facts nor arguments to
22   put Plaintiff on notice of the defense, and is therefore STRICKEN.
23   Like the first affirmative defense, EBAC’s Second Affirmative
24   Defense of lack of standing does no more than recite a doctrine,
25   and includes no factual information to put Plaintiff on notice of
26   why EBAC claims he lacks standing, why his claims “are more
27   properly asserted by another,” or who that other might be.    See
28

                                       5
 1   Kohler v. Staples the Office Superstore, LLC, 291 F.R.D. 464, 469
 2   (S.D. Cal. 2013) (striking lack of standing defense); see also Dr.
 3   Seuss Enters., L.P. v. ComicMix LLC, No. 16-CV-2779-JLS (BGS), 2018
 4   WL 3063953, at *4 (S.D. Cal. June 21, 2018) (striking “boilerplate”
 5   defenses for lack of adequate notice).    Although the issue is
 6   somewhat closer with respect to EBAC’s Third Affirmative Defense of
 7   “No Diversity Jurisdiction,” which in some cases may be
 8   sufficiently self-explanatory to give fair notice, the defense here
 9   merely asserts that complete diversity is lacking, without
10   specifying which of the several defendants, some of which may no
11   longer be operating, is non-diverse.    Accordingly, EBAC’s second
12   and third affirmative defenses are also STRICKEN.1
13            Of the remaining defenses, Plaintiff only addresses EBAC’s
14   Sixth Affirmative Defense of failure to mitigate and Seventh
15   Affirmative Defense of estoppel with any specificity.2    With
16   respect to the former, EBAC acknowledges that a mitigation defense
17   must provide notice of the basis for the alleged failure to
18   mitigate.    (Opposition at 7 (citing Kohler v. Staples the Office
19   Superstore, LLC, 291 F.R.D. 464, 469 (S.D. Cal. 2013).)    As EBAC
20   appears to implicitly acknowledge, the Sixth Affirmative Defense
21   provides no such factual background.    Although EBAC attempts to
22
23        1
            Nothing in this Order shall be read to preclude EBAC from
     filing a motion to dismiss pursuant to Federal Rule of Procedure
24   12(b)(1).
25        2
            EBAC acknowledges that it’s Tenth Affirmative Defense is not
     an affirmative defense, and that EBAC simply intended to reserve
26   its right to seek leave to amend its answer to assert any other
     defenses that may arise in the course of discovery. (Opposition at
27   11.) Nothing in this Order shall be read to preclude EBAC from
     seeking such leave, should the need arise.
28

                                         6
 1   provide supporting detail in the body of its opposition, that
 2   alleged factual basis is more appropriately included in an amended
 3   affirmative defense.    EBAC’s Sixth Affirmative Defense is therefore
 4   STRICKEN.   EBAC’s Seventh Affirmative Defense for estoppel,
 5   however, provides sufficient notice of EBAC’s allegation that
 6   Plaintiff is estopped from bringing his claims because he granted
 7   express, written consent to license or assign the rights upon which
 8   his claims are based.    Similarly, EBAC’s Fourth, Fifth, Eighth, and
 9   Ninth affirmative defenses, although not specifically discussed by
10   Plaintiff, contain sufficient factual detail so as to provide
11   Plaintiff with fair notice.3
12   IV.   Conclusion
13         For the reasons stated above, Plaintiff's Motion to Strike
14   Affirmative Defenses is GRANTED in part and DENIED in part.    EBAC's
15   First, Second, Third, Sixth, and Tenth affirmative defenses are
16   STRICKEN, with leave to amend.   Any amended affirmative defenses
17   shall be filed within fourteen days of the date of this Order.
18
19
     IT IS SO ORDERED.
20
     Dated: October 2, 2018
21
                                               DEAN D. PREGERSON
22
23                                            United States District Judge

24
           3
            Plaintiff also argues, without elaboration, that each of the
25   latter three of these defenses “is merely a negation of TAC” and
     that the fourth affirmative defense is not relevant. (Mot. at 10.)
26   These arguments are not well developed, and Plaintiff’s Reply
     appears to argue the merits of the defenses rather than their
27   insufficiency.
28

                                        7
